Case 8-19-08021-ast   Doc 28-4   Filed 05/22/19   Entered 05/22/19 16:30:59




              EXHIBIT B
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19 16:30:54
                                                          05/22/19 16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 05/22/19
                                                          01/25/19 16:30:59
                                                                   16:30:54
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19           01/25/19 16:30:59
                                                  Entered 05/22/19 16:30:54
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 05/22/19
                                                          01/25/19 16:30:59
                                                                   16:30:54
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19 16:30:54
                                                          05/22/19 16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 05/22/19
                                                          01/25/19 16:30:59
                                                                   16:30:54
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19 16:30:54
                                                          05/22/19 16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19           01/25/19 16:30:59
                                                  Entered 05/22/19 16:30:54
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19           01/25/19 16:30:59
                                                  Entered 05/22/19 16:30:54
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19           01/25/19 16:30:59
                                                  Entered 05/22/19 16:30:54
     8-18-75904-ast
Case 8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19           01/25/19 16:30:59
                                                  Entered 05/22/19 16:30:54
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
Case 8-18-75904-ast
     8-19-08021-ast   Doc 28-1
                          28-4   Filed 01/25/19
                                       05/22/19   Entered 05/22/19
                                                          01/25/19 16:30:59
                                                                   16:30:54
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
     8-18-75904-ast
Case 8-19-08021-ast       28-1
                      Doc 28-4   Filed 01/25/19
                                       05/22/19   Entered 01/25/19
                                                          05/22/19 16:30:54
                                                                   16:30:59
